DETAILED ACTION
Pending Claims
Claims 1-11, 13, 15-17, and 21-25 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on September 9, 2022 is acknowledged.
Non-elected claims 18-20 (all of Group III) have been cancelled.  Non-elected claims 12 and 14 (of Group II) have been cancelled.  Non-elected independent claim 11 (of Group II) has been amended to reflect the invention of Group I.  New claims 23-25 also reflect the invention of Group I. 
In light of the above changes, the restriction requirement has been withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 504 & 506 in Figures 6A-6C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13, 15-17, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-10, the claimed method features the following steps for forming the CMP top pad: (1) providing a solution; (2) processing the solution (yielding a polymer network); and (3) removing the second phase from the polymer network.  This yields a polymer film that includes a network of pores embedded in the first phase.  However, it is unclear how exactly one arrives at a film (or the precursor thereof) without some type of shaping or the use of a support substrate for the solution.  The generic step of “providing” does not require any shaping or use of a support substrate.
Regarding claims 11, 13, 15-17, 21, and 22, the claimed method features the following steps for forming the porous top pad: (1) providing a solution; (2) treating the solution (yielding an interpenetrating polymer network); and (3) removing the second phase from the interpenetrating polymer network.  This yields a porous top pad.  However, it is unclear how exactly one arrives at a pad (or the precursor thereof) without some type of shaping or the use of a support substrate for the solution.  The generic step of “providing” does not require any shaping or use of a support substrate.
Regarding claims 23-35, the claimed method features the following steps for forming the porous top pad: (1) providing a solution; (2/3) processing the solution with a thermodynamic driving force (yielding a polymer matrix); and (3) removing the second continuous phase from the polymer matric.  This yields a porous top pad.  However, it is unclear how exactly one arrives at a pad (or the precursor thereof) without some type of shaping or the use of a support substrate for the solution.  The generic step of “providing” does not require any shaping or use of a support substrate.

Claim Objections
Claims 1-11, 13, 15-17, and 21-25 are objected to because of the following informalities:
Regarding claims 1-10, for improved clarity, claim 1 should state: processing the BCP solution.  Claims 2-10 are objected to because they are dependent from claim 1.
Further regarding claim 4, for improved clarity, claim 4 should refer to: the BCP solution.
Regarding claims 11, 13, 15-17, 21, and 22, for improved clarity, claim 11 should be drawn to: a method of forming a polishing pad.  Claim 11 should also state, regarding the BCP: the second segment being different from the first segment in composition.  Lastly, claim 11 should state that the removing step results in: a polymer film that includes a network of pores embedded in the first phase.  Claims 13, 15-17, 21, and 22 are objected to because they are dependent from claim 11.  
Further regarding claim 16, for improved clarity, claim 16 should refer to: the interpenetrating polymer network has a three-dimensional structure.
Regarding claims 23-25, for improved clarity, claim 23 should be drawn to: a method of forming a polishing pad.  Claim 23 should also state, regarding the BCP: the second segment being different from the first segment in composition.  Lastly, claim 23 should state that the removing step results in: a polymer film that includes a network of pores embedded in the first continuous phase.  Claims 24 and 25 are objected to because they are dependent from claim 11.
Appropriate correction is required.

Allowable Subject Matter
Claims 1, 11, and 23 would be allowable if rewritten or amended to overcome the objection(s) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-10, 13, 15-17, 21, 22, 24, and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prasad (US 2006/0052040 A1) represents the closest prior art.  He discloses a similar method of forming a CMP pad (see Abstract).  However, his process does not involve the removal of polymeric blocks (and segments/phases thereof) from a block copolymer material.
Ku et al. (US 2018/0033638 A1) disclose the block copolymer processing set forth in the claimed invention, yielding a porous material (see Abstract and claims).  However, they fail to teach or suggest using this technique to form a polishing pad featuring the porous material combined with a sub-pad (see paragraphs 0046-0047).
Gaynor et al. (US 2014/0178582 A1) also disclose the block copolymer processing set forth in the claimed invention, yielding a porous material (see Abstract and claims).  However, they fail to teach or suggest using this technique to form a polishing pad featuring the porous material combined with a sub-pad (see paragraphs 0003, 0005-0011 & 0017-0018).

Suggested Claim Language
The following is suggested claim language to overcome the above objection(s) and rejection(s).
1. (Proposed Language) A method of forming a chemical-mechanical polishing (CMP) pad, comprising:
forming a CMP top pad; and 
combining the CMP top pad and a CMP sub-pad to form the CMP pad; 
wherein the CMP top pad is configured to engage with a workpiece during a CMP process, and forming the CMP top pad comprises
providing a solution of a block copolymer (BCP) on a support substrate, wherein the BCP includes a first segment and a second segment connected to the first segment, the second segment being different from the first segment in composition; 
processing the BCP solution to form a polymer network having a first phase and a second phase embedded in the first phase, wherein the first phase includes the first segment and the second phase includes the second segment; 
removing the second phase from the polymer network, thereby forming a polymer film that includes a network of pores embedded in the first phase; and
removing the polymer film from the support substrate


2-3: Original

4. (Proposed Language) The method of claim 1, wherein processing the BCP solution includes applying an annealing treatment to the BCP solution or controlling an evaporation rate of the BCP solution.

5-9: Original

10. (Proposed Language) The method of claim 1, 
wherein forming the CMP top pad further comprises removing a topmost portion and a bottommost portion of the polymer film 
combining the CMP top pad and the CMP sup-pad comprises bonding the CMP top pad to the CMP sub-pad with an adhesive 

11. (Proposed Language). A method of forming a polishing pad, comprising:
forming a porous top pad; and
adhering the porous top pad to a sub pad;
wherein forming the porous top pad comprises:
providing a of on a support substrate, wherein the BCP includes a first segment and a second segment connected to the first segment, the second segment being different from the first segment in composition; 
treating the BCP solution such that the BCP assembles into an interpenetrating polymer network having a first phase and a second phase embedded in the first phase, wherein the first phase includes the first segment and the second phase includes the second segment, and wherein the interpenetrating polymer network has a substantially periodic pattern; 
removing the second phase from the interpenetrating polymer network, thereby forming a polymer film that includes a network of pores embedded in the first phase 
removing the polymer film from the support substrate


12: Cancelled

13. (Proposed Language) The method of claim 11, wherein BCP dissolved in 

14: Cancelled

15. (Proposed Language) The method of claim 11, wherein treating the BCP solution includes thermally annealing the BCP solution to a temperature above a glass transition temperature of the BCP.

16. (Proposed Language) The method of claim 11, wherein interpenetrating polymer network has a three-dimensional gyroid structure.

17: Previously Presented

18-20: Cancelled 

21. (Proposed Language) The method of claim 11, wherein forming the porous top pad further comprises film 

22: Previously Presented

23. (Proposed Language) A method of forming a polishing pad, comprising: 
forming a porous top pad; and
adhering the porous top pad to a sub pad;
wherein forming the porous top pad comprises:
providing a of on a support substrate, wherein the BCP includes a first segment and a second segment connected to the first segment, the second segment being different from the first segment in composition; 
treating the BCP solution by supplying a thermodynamic driving force for ample time to 
, to form a polymer matrix having a first continuous phase and a second continuous phase embedded in the first continuous phase, wherein the first continuous phase includes the first segment and the second continuous phase includes the second segment; 
removing the second continuous phase from the polymer matrix, thereby forming a polymer film that includes a network or pores embedded in the first continuous phase 
removing the polymer film from the support substrate


24: Previously Presented

25. (Proposed Language) The method of claim 23, wherein treating the BCP solution BCP BCP 



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
October 21, 2022